Citation Nr: 0809230	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bipolar disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1978 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  




FINDINGS OF FACT

1. In a decision in September 1986, the Board denied service 
connection for a bipolar disorder. 

2. The additional evidence presented since the Board decision 
of September 1986 is cumulative of the evidence of record at 
the time of the last prior final denial of the claim.  

3. Bilateral hearing loss is not currently shown. 


CONCLUSIONS OF LAW

1. The decision of the Board in September 1986, denying 
service connection for a bipolar disorder, is final.  
38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 1100 (2007). 

2. The additional evidence presented since the Board decision 
of September 1986 is not new and material and the claim of 
service connection for bipolar disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).   

3. A bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2005. The notice included the type of evidence to 
reopen the claim of service connection, namely, new and 
material evidence, that is, evidence not already of record, 
pertaining to the reason the claim was previously denied, 
which was not redundant or cumulative.  The notice included 
the type of evidence needed to substantiate the underlying 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit evidence in his 
possession that pertained to the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and for the 
effective date for an award of the benefit); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim).  

To the extent that the VCAA notice did not include the 
provisions for the degree of disability assignable and for 
the effective date for the award of the benefit, the content 
of the VCAA notice is defective, but as the claims are 
denied, no disability rating or effective date can be awarded 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to the limited 
content error. Sanders v. Nicholson, 457 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

With respect to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  
The RO has obtained the service medical records and VA 
records.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  



In the Informal Hearing Presentation, the veteran's service 
representative requested that the case be remanded for a 
medical nexus examination.  However, under the duty to 
assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii).  Such is not the case here.  

Also, remand of the case for a VA examination with respect to 
the claim of service connection for hearing loss is not 
warranted because there is no competent evidence of a current 
diagnosis of hearing loss or persistent or recurrent symptoms 
of hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In January 2005,  the veteran was provided a copy of his 
complete claim file, pursuant to his request. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in September 1986, the Board denied service 
connection for bipolar disorder because it was not shown in 
service or was it manifested within one year of service.  The 
decision of the Board was a final decision. 

The evidence of record at the time of the Board's decision is 
summarized as follows:

The service medical records disclose that a psychiatric 
abnormality was not noted on entrance examination.  In June 
1978, the veteran was hospitalized after a period of 
unauthorized absence of about seven weeks during which he had 
been hiding in a deserted building, subsisting on water only.  
On psychiatric observation, there was no evidence of a 
thought disorder or vegative signs of depression.  The 
diagnosis was a schizoid personality.  It was noted that the 
veteran had a preexisting personality disorder.  The veteran 
was then administratively discharged from service because of 
unsuitability due to inaptitude and emotional instability. 

After service, S.L.M., MD, reported that he saw the veteran 
in February 1979, when the veteran was overactive, excited, 
and paranoid, claiming that he had suffered a lot during his 
military service.  The physician recommended hospitalization.  
There was no diagnosis. 

Records of the Dallas County Mental Health and Mental 
Retardation Center disclose a history of mental health 
treatment, beginning in March 1979.  During hospitalization 
in July 1981, it was noted that the veteran experienced his 
first psychotic episode in 1978 during service.  The initial 
diagnosis was manic depressive disorder.  In December 1981, 
history included a diagnosis of bipolar disorder by VA during 
a three month period of hospitalization, ending in November 
1981. 

Current Application to Reopen 

A decision of the Board that is final may not be reopened 
unless new and material evidence is presented to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7104(b). 

In July 2005, the veteran applied to reopen the claim of 
service connection for bipolar disorder.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the Board decision of 
September 1986 consists of VA records from February 2004 to 
July 2005, documenting that the veteran was receiving 
medication for bipolar disorder.  In February 2004, history 
included the onset of the veteran's mental illness during 
boot camp in 1978, which was diagnosed as bipolar disorder, 
resulting in his discharge from service.  The pertinent 
diagnoses were bipolar disorder and personality disorder. 

Analysis

In the notice of disagreement and in his substantive appeal, 
the veteran stated that he had no psychiatric problems prior 
to service.  Theis this is essentially the same contention 
that was asserted at the time of the 1986 Board decision and, 
so, is cumulative of evidence previously considered and 
adjudicated and cumulative evidence does not meet the 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.  

The additional VA outpatient treatment records, particularly 
that of February 2004, merely once again recite the veteran's 
early postservice psychiatric treatment and, so, is not new.  

At the time of the 1986 Board decision, there was evidence of 
inservice psychiatric symptom and also postservice evidence 
of a chronic psychiatric disorder.  What was lacking was 
competent evidence of a nexus between the two.  In this 
regard, there is no new medical evidence which in any way 
provides additional nexus evidence linking the veteran's 
current psychiatric disorder to his inservice psychiatric 
symptoms, which were then diagnosed as being a personality 
disorder.  

In the Informal Hearing Presentation, the veteran's service 
representative addressed the question of aggravation of a 
pre-existing psychiatric disability.  However, the Board in 
1986 did not find that a chronic, acquired psychiatric 
disability preexisted the veteran's military service.  
Rather, it was found that the veteran had an exacerbation of 
symptoms of a personality disorder.  Developmental defects, 
e.g., a personality disorder, are not a disease or injury 
within the meaning of applicable legislation and, thus, are 
not a disability for which service connection may be granted.  
38 C.F.R. § 3.303(c).  Absent a disorder having preexisted 
military service, it cannot have been aggravated during 
service.  The very nature of the conditions listed in 
38 C.F.R. § 3.303(c) connotes that the condition preexisted 
service and the regulation does not contradict 38 U.S.C.A. 
§ 1111 which provides for a presumption of soundness at 
service entrance except for defects found on examination for 
service entrance.  Thus, the conditions listed in 38 C.F.R. 
§ 3.303(c) are not the type of disease or injury-related 
defect to which the presumption of soundness can apply.  Winn 
v. Brown, 8 Vet. App. 510, 515-16 (1996) (in which a 
personality disorder was held to have pre-existed service).  

For the above reasons, as the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, the claim is not reopened, and the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993). 

Bilateral Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).   

Certain conditions, such as a sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007). 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2007).  



Background

Audiometric testing on the March 1978 examination for service 
entrance found that the veteran's threshold levels were as 
follows: 



500
1,000
2,000
3,000
4,000
6,000
Right
15
15
10
15
5
10
Left
15
15
15
15
20
25

The veteran was discharged from active service due to 
unsuitability.  

VA outpatient treatment records of 2004 an 2005 are negative 
for complaints, signs, symptoms, treatment or a history of 
hearing loss.  

Analysis

On the basis of the service medical records, hearing loss was 
not affirmatively shown during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  The same is true after service, i.e., 
a hearing loss is not shown meeting the standard of hearing 
loss under 38 C.F.R. § 3.385.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494, 95 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  

As for the veteran's statements as a lay person the veteran 
is not competent to offer a competent medical opinion for the 
purpose of establishing that he currently has a hearing loss 
meeting the standard of hearing loss under 38 C.F.R. § 3.385. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.)  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C. § 1131 as also requiring the existence of a present 
disability for VA compensation purposes).  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In sum, the first Hickson element is not established by 
competent evidence and, so, the claim must be denied.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for bilateral hearing loss, the preponderance of 
the evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a psychotic disorder is not 
reopened, and the appeal is denied. 

Service connection for hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


